*463ORDER
The Disciplinary Review Board having filed a report with the Court on November 25,1996, recommending that JAY M. GROSS-MAN of FAIR LAWN, who was admitted to the bar of this State in 1986 and who was suspended from practice for a period of three years by Order of this Court dated November 7, 1994, and who remains suspended at this time, be disbarred for his conduct in the handling of four matters, which conduct was similar to that for which he is now suspended, including violations of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation), and RPC 1.16(d) (abandonment of clients);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JAY M. GROSSMAN be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAY M. GROSSMAN, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that JAY M. GROSSMAN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that JAY M. GROSSMAN reimburse the Disciplinary Oversight Committee for appropriate administrative costs.